March 10, 2006


Ms. Claudia Wilson Frost
Mayer Brown Rowe & Maw, LLP
700 Louisiana Street, Suite 3600
Houston, TX 77002-2730


Mr. Britton D. Monts
Monts & Ware, L.L.P.
1701 North Market, Suite 330
Dallas, TX 75202


Mr. Hector H. Cardenas
2600 Via Fortuna, Suite 300
Austin, TX 78746



Ms.  Hortencia  Garcia
Rt. 8 Box 606-A
Brownsville, TX 78520



Ms.  Sandra  Pappagiorgio
794 Normandy
Houston, TX 77015



Mr.  Pedro  Garcia
Rt. 8 Box 606-B
Brownsville, TX 78520
Mr. Alberto T. Garcia III
Law Offices of Alberto T. Garcia III
10125 North 10th Street, Suite E
McAllen, TX 78504


Mr. Frank Costilla
Law Offices of Frank Costilla
5 East Elizabeth
Brownsville, TX 78520


Mr. Tom C. McCall
McCall & Ritchie, L.L.P.
2600 Via Fortuna, Suite 300
Austin, TX 78746-7983


Ms.  Rebecca  Gomez  Sexton
1814 Greenbriar Avenue
Brownsville, TX 78520



Mr.  George  Butcher
619 Sutton Drive
San Antonio, TX 78228



Mr.  Ramon  Donato  Garcia
150 Denise Avenue
San Benito, TX 78586

RE:   Case Numbers. 05-0653 and 06-0189
      Court of Appeals Number:  13-01-00062-CV
      Trial Court Number:  93-02-00706-A

Style:      GILBERT KERLIN, INDIVIDUALLY, GILBERT KERLIN, TRUSTEE, WINDWARD
      OIL & GAS CORP., AND PI CORP.
      v.
      CONCEPCION SAUCEDA, ET AL., I

Dear Counsel:

      Today the Supreme Court of Texas granted the motion pursuant to  Texas
Rule of  Appellate  Procedure  56.3,  and  issued  the  enclosed  order  and
judgment, in the above-referenced cases.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Gena Pelham, Deputy Clerk



|cc:|Ms. Cathy Wilborn  |
|   |Ms. Esmeralda      |
|   |Carroll            |
|   |Ms. Aurora De La   |
|   |Garza              |